Citation Nr: 0511386	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  96-50 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial disability rating for the 
veteran's right knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO, in pertinent part, granted service 
connection for degenerative joint disease of the right knee, 
and assigned a 10 percent evaluation effective in November 
1995.  The veteran perfected an appeal of the assigned 
rating.  During the pendency of this appeal the RO granted an 
increased rating to 20 percent, and subsequently to a 
combined rating of 30 percent for his right knee condition.  


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right knee disability is manifested by 
range of motion of zero to 110 degrees, swelling, laxity, 
instability, locking of the joint, effusion, and complaints 
of pain.  


CONCLUSION OF LAW

The criteria for a combined disability rating in excess of 30 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5257, 5260, and 5261 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim. 
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in March 2004 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for an increased rating.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.    
 
The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence identified by 
the veteran that the RO was unable to obtain.  
 
Although the March 2004 notice was sent following the May 
1996 decision, the veteran had almost a year following the 
initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following the March 2004 
notice the RO obtained additional evidence, and based on that 
additional evidence the RO re-adjudicated the substantive 
merits of the veteran's claim in a December 2004 supplemental 
statement of the case.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the doubt standard of proof, ultimately awarding 
an increased rating back to the original date of claim.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The veteran was also given the opportunity to present 
evidence at a hearing.  

For these reasons the Board finds that the veteran has not 
been prejudiced by having been notified of the evidence 
needed to substantiate his claim following the RO's May 1996 
unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all relevant data has been obtained 
for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  



Factual Background

The veteran filed his original claim for service connection 
in January 1996.  In connection with this claim, the veteran 
underwent a VA medical examination in March 1996.  At that 
time, the veteran complained of occasional sharp localized 
pain in the right knee, which caused him discomfort for a day 
then disappeared.  Physical examination revealed no effusion 
of the right knee.  On range of motion the veteran knee could 
fully extend the knee and could flex to 115 degrees.  He had 
no joint line tenderness during the examination.  He 
exhibited bilateral ligamentous laxity, but no ligamentous 
instability.  He did not have any evidence of quadriceps nor 
patellar tendonitis.  Lachman sign and McMurray sign were 
negative.  He was able to do a full squat, but he reported 
feeling different on the right side.  X-rays that the veteran 
brought to the examination revealed some possible free 
calcific bodies in the posterior.  There was also 
degenerative lipping of the tibial plateau, mainly medial 
rather than lateral.  He had some degenerative changes in the 
intercondylar notch.  The examiner diagnosed the veteran's 
symptoms as degenerative disease of the right knee status 
post remote injury.  

In a May 1996 decision, the RO established service connection 
for degenerative disease of the right knee, under Diagnostic 
Code 5010-5257.

The veteran's outpatient treatment reports from March 1996 to 
January 1997 indicate he complained of knee pain.  In 
December 1996 he complained of pain in the right knee upon 
prolonged standing.  No relevant diagnosis was noted.  

During the veteran's March 1997 hearing he testified that he 
felt a numb aching pain in his knees.  In order to alleviate 
his pain he massages his knee.  He also reported that his 
knee swelled every other day.  He stated that he wrapped his 
knee in an ace bandage almost ever other day and that he had 
problems sleeping due to the pain in his knee.  He also 
revealed that during the winter his knee hurt worse. He 
stated that climbing up and down stairs aggravated his knee.  

A VA medical examination was performed in January 1998.  
During the examination the veteran complained of pain, 
especially with prolonged sitting and standing.  He stated 
that at times he had to pop his knee in order to get relief.  
He reported the pain as a pressure throbbing sensation which 
was worse in cold and or damp weather.  He stated that his 
knee tended to lock up and give out when he plays sports.  He 
uses a brace when he played sports to support his knee.  
Physical examination revealed suprapatellar swelling.  There 
was a prominent tibial tuberosity on both knees, but more so 
prominent on the right and it was nontender to palpitation.  
There was instability of the right knee and positive 
Lachman's test.  There was no joint line tenderness noted.  
Range of motion tests indicated that he could flex his right 
knee to 110 degrees and he had full flexion.  An X-ray of the 
right knee revealed he had a meniscal ossicle on the 
posterior horn of the medial meniscus.  He also had a tear of 
the anterior horn of the medial meniscus and a complete tear 
of the anterior cruciate ligament.  The examiner diagnosed 
the veteran's symptoms as right knee instability secondary to 
anterior cruciate ligament disruption with degenerative 
changes.  

In a June 1998 rating decision, the RO increased that 
veteran's right knee evaluation to 20 percent under 
Diagnostic Code 5010-5257, effective from November 1995.  The 
RO noted the veteran's complaints of the right knee locking 
and giving out, pain, swelling, instability, some limitation 
of motion and osteoarthritis on X-ray.

A VA medical examination was performed in December 1999.  The 
veteran complained of inability to flex the knee from a fully 
straight position.  He reported eventually being able to 
overcome this by rubbing the area of the knee and gradually 
bending it.  He reported that it was intermittently swollen 
and that if he stands for more than two hours he has a sharp 
to dull aching pain in the area.  He indicated he had 
difficulty sleeping because of the discomfort.  He felt the 
knee was weak, lacked endurance, and fatigued easily as well 
as being stiff.  

Physical examination revealed a normal gait with a normal 
wear pattern on the soles of both shoes.  He had lateral 
joint line tenderness of the right knee with pain, which 
increased on tibiofemoral rotation.  There was no increased 
heat, no swelling and no intra-articular effusion.  
Patellofemoral grinding test was positive bilaterally.  There 
was no pain on stressing medial or lateral collateral 
ligaments and drawer sign was negative.  Range of motion was 
from zero to 110 degrees.  X-ray revealed tricompartmental 
osteoarthritis and joint effusion.  The examiner diagnosed 
arthritic changes in the right knee.

A VA medical examination was performed in October 2000.  The 
veteran complained of pain in the right knee at night, 
occasional locking of the joint, and difficulty standing or 
sitting for more than one hour.  He reported being sensitive 
to inclement weather.  He also indicated that he felt his 
knee was weak, fatigued easily and lacked reliability.  
Physical examination revealed that his range of motion was 
from zero to 120 degrees.  There was no pain to palpation at 
the joint lines.  There was no pain on stressing medial or 
lateral collateral ligaments, and no evidence of drawer sign.  
He had a positive patellofemoral grating test.  There was no 
increased joint or heat effusion present.  The examiner 
diagnosed the veteran's symptoms as degenerative change with 
narrowing of all three compartments and patellofemoral 
arthritis.  

The veteran's outpatient treatment reports from June 2000 to 
December 2000 indicate he complained of pain in the right 
knee.  When he reported to the VA medical facility he wore a 
knee brace.  The examiner diagnosed the veteran's symptoms as 
osteoarthritis of the right knee.  

A VA medical opinion from January 2002 indicated that after 
review of the findings of the VA examination of October 2000 
the veteran's degenerative arthritis of the right knee 
resulted in a functional loss of 10 percent.  

A VA medical examination was performed in April 2004.  During 
the examination the veteran complained of occasional locking 
which occurred twice a month during the winter months and 
about once a month otherwise.  He stated that when his knee 
locks, he cannot move it, but he relaxes and rotates the knee 
with his hand until it unlocks.  He has never fallen because 
of the locking.  He reported that if he was active during the 
day his knee would swell at night.  He stated that when his 
pain is at its worst other than locking, it throbs and this 
pain interferes with his sleep.  He stated that this occurred 
about once a year, and typically lasts just one night.  He 
stated that he noted no decreased coordination or increased 
weakness of his knee, but noted that he could not stand as 
long as he used to without his knee hurting.

Physical examination revealed that his knee was cool without 
swelling, warmth, tenderness, crepitus or effusion.  There 
was no joint line tenderness. The right knee had positive 
McMurray's both internally and externally rotated with sharp 
pain.  He had a small degree of anterior laxity in both 
knees.  The right knee was slightly lax medially.  A magnetic 
resonance imaging (MRI) study revealed a full-thickness 
anterior cruciate ligament tear, maceration or postoperative 
changes of the medial meniscus, and osteoarthritis.  The 
examiner diagnosed the veteran's symptoms as a torn meniscus 
in the right knee.  

The veteran's outpatient treatment reports from October 2004 
to December 2004 do not reveal any treatment for the right 
knee.  

In a December 2004 decision, the RO, via the Appeals 
Management Center (AMC), awarded an increased rating for the 
veteran's right knee condition, by separating the disability 
into two evaluations: a 20 percent rating under Diagnostic 
Code 5010-5258 and a 10 percent rating under Diagnostic Code 
5257.  This resulted in an increased combined rating for the 
knee condition of 30 percent, effective back to November 
1995. 

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection effective in 
November 1995.  Because he has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

Traumatic arthritis will be rated as degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.  
38 C.F.R. § 4.71a.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
for application when extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 4.3.  The United States Court of Appeals for the Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable. Ortiz, 274 F.3d at 1365.


Analysis

Service connection for degenerative joint disease of the 
right knee was established by a May 1996 rating decision, 
effective in November 1995.  In a January 1998 decision, the 
RO increased the rating to 20 percent under Diagnostic Code 
5010-5257, effective in November 1995.  Following a Board 
remand in November 2003, the AMC determined that separate 
ratings for the veteran's right knee condition were 
warranted, resulting in a combined rating of 30 percent for 
his right knee, effective in November 1995. 

In this regard, the General Counsel for VA held in VAOPGCPREC 
23-97 that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  The General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under Diagnostic 
Code 5260 (flexion limited to 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) in order to obtain a 
separate rating for arthritis.  The General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

While the AMC's conclusion was correct, the use of Diagnostic 
Codes 5258 and 5257 to achieve the combined 30 percent rating 
was incorrect, and appears to violate the pyramiding 
provisions of 38 C.F.R. § 4.14.  Section 4.14 states that the 
evaluation of the same disability or same manifestation of a 
disability under various diagnoses is to be avoided.  

Here, the AMC assigned a 20 percent rating under Diagnostic 
Code 5010-5258 and a separate 10 percent rating under 
Diagnostic Code 5257.  While the AMC was correct that 
Diagnostic Code 5258 includes consideration of limitation of 
motion, it also includes symptomatology consistent with 
instability and subluxation, such as locking and dislocated 
(or torn) cartilage.  It is apparent from the discussion in 
the December 2004 rating decision that the basis for the 20 
percent rating under Diagnostic Code 5258 was not solely the 
limitation of motion.  Thus, assigning separate ratings under 
Diagnostic Codes 5258 and 5257 would constitute pyramiding.  

The Board notes that prior to the December 2004 rating, the 
veteran was receiving a 20 percent rating pursuant to 
Diagnostic Code 5010-5257.  To avoid the prohibition on 
pyramiding, the veteran's right knee condition should not be 
rated under Diagnostic Code 5258; rather, torn cartilage with 
locking should be separately rated from his arthritis with 
limitation of motion.  Therefore, in accordance with 
38 C.F.R. § 4.14, VAOPGCPREC 23-97, and VAOPGCPREC 9-98, the 
Board finds that the veteran should be rated at 20 percent 
under Diagnostic Code 5257 for his torn cartilage and 
instability/subluxation symptoms; and at 10 percent under 
Diagnostic Code 5010 for arthritis with limitation of motion.  

Turning to the issue of whether ratings in excess of those 
assigned under 5257 and 5010 are warranted, the Board finds 
that the evidence does not support ratings in excess of those 
assigned.

Although the veteran has complained of feeling as though the 
knee is weak and unstable, none of the medical evidence shows 
severe subluxation or instability in the right knee.  While 
the veteran complained of locking of his knee and a feeling 
of giving way, he was able to do a full squat in March 1996.  
In December 1999, the veteran reported that since service, he 
has had only 3 episodes of locking.  He had a normal gait and 
normal wear pattern on his shoes.  In April 2004 the veteran 
reported that the knee locked approximately twice a month in 
winter and once a month in the summer.  When it locks, he is 
able to release it by relaxing it and rotating it with his 
hands.  Thus, the evidence does not reveal symptomatology 
associated with instability or subluxation which is severe, 
and a rating in excess of 20 percent is not warranted. 

With regard to the separate rating assigned for the veteran's 
arthritis with limitation of motion, the evidence needs to 
show limitation of motion which meets the criteria of 
Diagnostic Codes 5260 and/or 5261 to warrant an evaluation in 
excess of 10 percent under Diagnostic Code 5010.  
Specifically, a 20 percent rating could be assigned if 
flexion is limited to 30 degrees or extension is limited to 
15 degrees. 

Here, the veteran's VA medical examinations consistently 
revealed range of motion from zero degrees of extension to 
110 degrees or better in flexion.  Normal extension is zero 
degrees and normal flexion is 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.  Clearly, the veteran does not meet the 
criteria for an evaluation in excess of 10 percent for 
arthritis with limitation of motion.

After considering all of the evidence, the Board finds that 
an evaluation in excess of the 20 percent assigned for the 
veteran's torn cartilage and the 10 percent for arthritis 
with limitation of motion are not warranted at any period of 
time during the course of this appeal.  The Board finds that 
the currently assigned ratings adequately compensate the 
veteran for the objective findings on examination as well as 
the subjective complaints of pain and limitation of function.  
See Deluca, supra.

The Board finds, therefore, that the criteria for a rating 
higher than the combined 30 percent rating assigned for the 
right knee disability have not been met since the initiation 
of his claim.  Fenderson, 12 Vet. App. at 126-27.  For that 
reason the preponderance of the evidence is against the 
appeal to establish entitlement to a disability rating in 
excess of the 30 percent combined rating for the right knee 
disability.




ORDER

Entitlement to an evaluation in excess of 20 percent for torn 
cartilage of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


